COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             '

 BRANDON ISLAS,                                  '              No. 08-12-00157-CR

                       Appellant,                '                 Appeal from the

 v.                                              '               362nd District Court
                                                 '
 THE STATE OF TEXAS,                                          of Denton County, Texas
                                                 '
                         State.                                 (TC# F-2010-1896-D)
                                                 '

                                            ORDER

       The Court GRANTS the Appellant’s motion to abate appeal and remand to the trial court.
       Therefore, it is ORDERED that the appeal be abated and remanded to the trial court so
that it may conduct a hearing, enter written findings of fact and conclusions of law, and written
recommendations. The trial court is not authorized to enter any orders.
       The trial court shall forward its orders, findings, conclusions, and recommendations to
the District Clerk of Denton County, Texas, on or before April 19, 2013. The District Clerk shall
prepare and forward a supplemental clerk=s record containing the trial court’s written orders,
findings, conclusions, and recommendations on or before April 29, 2013. Further, the Court
Reporter shall prepare, certify and file with this Court on or before April 29, 2013 a transcription
of the hearing.
       Further, the Court on its own motion, VACATES the April 25, 2013 submission setting

for the above styled and numbered cause. This case will be rescheduled for May 30, 2013

without oral argument.

       IT IS SO ORDERED this 20th day of March, 2013.


                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.